Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of Application
1.	This application was filed on 03/18/2021, which has a Provisional of 63009606, which was filed on 04/14/2020.
	Claims 1-20 were originally presented in this application for examination.
	Claims 1-20 are currently pending in this application and under consideration.

Specification
2.	The examiner has not checked the specification to the extent necessary to determine the presence of all possible minor errors (grammatical, typographical, and idiomatic).  Cooperation of the applicant(s) is requested in correcting any errors of which applicant(s) may become aware of in the specification, in the claims and in any further amendment(s) that applicant(s) may file.
	Applicant(s) is also requested to complete the status of the copending applications referred to in the specification by their Attorney Docket Number or Application Serial Number, if any.
The status of the parent application(s) and/or any other application(s) cross-referenced to this application, if any, should be updated in a timely manner.

Claim Objections
3.	Claims 7 & 15 are objected to because of the following informalities:
A.	In claim 7, line 2, “lanthanum” should be changed to --lanthana--.
B.	In claim 7, line 2, “neodymium” should be changed to --neodymia--.
C.	In claim 7, line 3, “praseodymium” should be changed to --praseodymia--.
D.	In claim 7, line 3, “yttrium oxides” should be changed to --yttria--.
E.	In claim 15, line 2, “lanthanum” should be changed to --lanthana--.
F.	In claim 15, line 2, “neodymium” should be changed to --neodymia--.
G.	In claim 15, line 3, “praseodymium” should be changed to --praseodymia--.
H.	In claim 15, line 3, “yttrium oxides” should be changed to --yttria--.
	Appropriate correction is required.

Claim Rejections - 35 USC § 112 (Second Paragraph)
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, the phrase “a PGM support material” is unclear and confusing as to whether the support material contains a PGM or not.  If not, then the “PGM” should be deleted from the recited phrase since this term is not commonly used in the catalyst art.  The depending claims 5 & 15 recite the “PGM support material” is an oxygen storage capacity (OSC) material, an inorganic oxide, or a combination thereof, thus it is seen that the claimed support material does not or would not contain any PGM in it.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claim(s) 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fisher et al. (US 2010/0196789 A1).
	Fisher et al. (PG Pub. ‘789) discloses a platinum alloy catalyst comprising a bulk alloy PtX, wherein the atomic percent of platinum in the bulk alloy is from 5 to 50%, the remaining at% being X, etc. (See page 4, claim 1).  The X is ruthenium or tin (See page 4, claim 3).  The catalyst is supported on a dispersed support material (See page 4, claim 5).  See also entire reference for more details.
	The reference appears to teach the claimed catalyst, except for the claimed limitation on “the catalyst composition comprises up to 5 wt.% Sn”.
	Examiner considers finding of an optimum amount of such metal content to effectively achieving a useful catalyst material is prima facie obvious to one of ordinary skill in the art at the time the invention was made because metal content is a results-effective variable, in view of In re Boesch.


Claim Rejections - 35 USC § 102(a)(1)
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


	Claim(s) 1-3, 5-11, & 13-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kozlov et al. (US 7,943,104 B2).
	Kozlov et al. ‘104 discloses a catalyst comprising: a solid solution oxygen storage material comprising about 30 mol% to about 95 mol% zirconium; about 0.5 mol% to about 50 mol% cerium; up to about 20 mol% of a stabilizer selected from the group consisting of yttrium, rare earths, and combinations comprising at least one of the stabilizers; an amount of yttrium which amount may be provided in the stabilizer; and about 0.01 to about 25 mol% of indium; a noble metal; and a high surface area porous support; wherein the solid solution oxygen storage material, noble metal, and porous support are deposited on a substrate designed for use in a spark ignition or diesel engine environment (See col. 12, claim 2).  Tin can also be used individually or together with indium (See Abstract; col. 2, line 57; and col. 3, line 57).  See also entire reference for further details.
	Regarding claim 1, 9, 18, & 20, the instant claims recite “the catalyst composition comprises up to 5 wt.% Sn”.  The reference teaches the catalyst disclosed contains about 0.01 to about 25 mol% of tin, which embraces the claimed Sn wt.%, which meets the claimed limitation.
	With respect to the claimed catalytic article comprising a first catalytic region, a second catalytic region, and a third catalytic region recited in the instant 9 & 17-20, it is considered the catalyst disclosed by the reference would have all three catalytic regions disposed/supported on a substrate and all three catalytic regions have the same amounts of tin as well, in view of a lack of specific location, structure, or configuration of the first, second, and third catalytic regions being specified and recited in the instant claims.
	
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claim(s) 4 & 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kozlov et al. (US 7,943,104 B2).
	Kozlov et al. ‘104 discloses a catalyst as discussed in the precedent paragraph, except for the claimed limitation on “PGM is platinum and rhodium; palladium and rhodium; or platinum, palladium, and rhodium”.
	While the reference does not teach a catalyst containing more than one noble metal components, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to use platinum, palladium, and rhodium together to achieve a useful catalyst because they are known as useful catalytically active metal components in the exhaust gas catalyst art.

Citations
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  All references are cited for related art.  See PTO-892 Form prepared attached.

Conclusion
9.	Claims 1-20 are pending.  Claims 1-20 are rejected.  No claims are allowed.

Contacts
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner CAM N. NGUYEN whose telephone number is (571)272-1357.  The examiner can normally be reached on M-F (8:30 am – 5:00 pm) at alternative worksite or at cam.nguyen@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu Fung, can be reached at 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Cam N. Nguyen/Primary Examiner, Art Unit 1736                                                                                                                                                                                                        
/CNN/
July 16, 2022